IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


CITY OF NANTICOKE POLICE        :           No. 19 MAP 2019
OFFICERS ASSOCIATION, BY BRIAN  :
KIVLER, PRESIDENT AND GUARDIAN  :           Appeal from the Order of the Luzerne
AD LITEM,                       :           County Court of Common Pleas at
                                :           No. 11629 of 2016 dated August 23,
                Appellee        :           2018, filed August 24, 2018.
                                :
                                :
           v.                   :
                                :
                                :
THOMAS WALL, CHIEF OF POLICE,   :
AND, RICHARD WIATEROWSKI, MAYOR :
OF THE CITY OF NANTICOKE,       :
                                :
                Appellants      :


                                    ORDER


PER CURIAM                                       DECIDED: August 20, 2019
     AND NOW, this 20th day of August, 2019, the Order of the Luzerne County Court

of Common Pleas is AFFIRMED.